Citation Nr: 9924824	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-42 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio  


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision in which the RO 
granted service connection for PTSD, and assigned a 10 
percent disability evaluation, and denied service connection 
for a bilateral knee disorder and for a stomach disorder.  

In a rating decision of September 1996, the RO granted a 30 
percent disability rating for PTSD.  In August 1996, the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO, a transcript of which is of 
record.  At this hearing the veteran withdrew the issue of 
entitlement to primary service connection for a stomach 
disorder from appellate consideration.  However, he raised 
the issue of secondary service connection for a stomach 
disorder.  

The Board remanded this case to the RO in June 1997 for 
further development.  In a September 1997 rating action, the 
RO denied secondary service connection for a stomach disorder 
and also denied compensation benefits pursuant to 38 
U.S.C.A.§ 1151 for bilateral knee disability on the basis of 
treatment by the VA during the period from 1994 to August 
1996.  The veteran did not file a timely Notice of 
Disagreement with respect to either of these issues and they 
are not currently before the Board on appeal.  

In a February 1998 decision, the Board denied entitlement to 
service connection for a right knee disorder and for a left 
knee disorder.  The issue of entitlement to an increased 
rating for PTSD was remanded to the RO for further 
development.  The requested development having been completed 
by the RO, this issue is before the Board for appellate 
consideration at this time.  After the most recent remand in 
February 1998, the veteran moved to Ohio and his claims 
folder was transferred to the Cleveland, Ohio RO.  



FINDING OF FACT

The veteran's PTSD results in no more than moderate social 
and industrial impairment and is not productive of the 
symptoms required for a 50 percent rating under the new 
rating criteria, as hereinafter discussed.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998) 38 C.F.R.§ 4.132, Diagnostic Code 9411in 
effect prior to November 7, 1996; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it finds that the veteran's 
claim for an increased rating for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A.§ 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all reasonable efforts have been made to 
develop the evidence pertaining to this claim and that no 
further assistance to the veteran is required to satisfy the 
VA's duty to assist him in its development as mandated by 38 
U.S.C.A.§ 5107.  

I.  Factual Background.

VA clinical records reflect outpatient treatment in 1994 and 
1995 for psychiatric symptomatology, including anxiety, 
flashbacks, depression, irritability, and a tendency of the 
veteran  to isolate himself.  The diagnostic impressions 
included PTSD.  

On a May 1995 VA psychiatric examination, the veteran 
complained of depression, irritability, sleeping problems, 
and a loss of appetite.  He also said that he had flashbacks 
of combat in the Pacific during World War II and heard rifle 
fire whenever he layed down.  On evaluation, the veteran was 
fully oriented but tense, anxious and edgy.  Attention and 
recall were normal and he was able to perform routine 
calculations and serial sevens.  He was able to give the days 
of the week in reverse order.  Memory and recall of recent 
events was slightly impaired.  There was no evidence of loose 
associations, flights of ideation or pressured speech.  Fund 
of knowledge was appropriate and there were no obsessive 
thoughts or compulsive behavior.  Suicidal and homicidal 
ideation were denied.  The diagnoses on Axis I was PTSD and 
dysthymic disorder.  The veteran's highest level of 
functioning over the previous year was 60 on the GAF scale.  
It was said that the veteran had a problem with chronic 
generalized anxiety and recurrent depression.  

VA clinical records reflect continuing outpatient treatment 
in 1996 for PTSD.  In February 1996, the veteran said that 
his mood was better and his sleep had improved.  He denied 
nightmares and said his appetite is good.  In April 1996, the 
veteran complained of stress, anxiety, sleeping problems, 
problems with trust, and problems with intimate 
relationships.  

On VA psychiatric examination in May 1996, the veteran 
reported twice weekly nightmares, intrusive thoughts, 
flashbacks, hypervigilance, survivor guilt, temper problems, 
and an exaggerated startle reaction.  On evaluation, the 
veteran was candid, polite, and answered questions readily.  
His speech was normal and relevant.  He was fully oriented 
and his memory was intact.  Intellectual functioning was 
within the normal range.  His mood was dysphoric with 
depression and anxiety.  There was tension and episodes of 
crying during the interview.  His affect was flat and he 
admitted to past suicidal ideation but denied current 
suicidal and homicidal ideation.  Impulse control was 
contained and insight and judgment appeared to be fair.  The 
diagnosis on Axis I was PTSD.  

During an August 1996 hearing at the RO, the veteran 
described increasing irritation and hostile behavior.  He 
also said that he had frequent terrifying nightmares.  The 
veteran said that he had been under treatment for the 
previous two years for PTSD.  The veteran's wife commented on 
the deterioration of their marital relationship over the 
previous few years.  

On VA psychiatric examination in August 1997, the veteran 
complained of depression and anxiety.  He also reported 
difficulty controlling his temper as well as nightmares of 
combat and episodes of panic.  Suicidal ideation was denied 
but the veteran said that he had hurt others on impulse.  
Evaluation revealed the veteran to be neat, tidy, and 
cooperative.  His talk was clear, audible, and rational.  He 
was depressed due to adjustment difficulties related to his 
physical disabilities.  It was reported that he could not 
sleep and frequently became mad and angry with a tendency to 
become violent.  A sense of hopelessness and helplessness was 
reported as well as a tendency to dislike being around 
people.  The veteran said that he became paranoid and 
agitated.  He could remember six digits forward and four 
digits backward.  There was no definite evidence of 
organicity and no evidence of psychosis or thought disorder, 
although the veteran was described as guarded and suspicious.  
His abstract thinking was said to show some 
functionalization.  The veteran was able to subtract and 
could remember a name and address after two and a half 
minutes with some help.  Insight and judgment were described 
as somewhat poor.  The diagnoses on Axis I were major 
depression, recurrent, moderate to moderately severe with 
paranoid ideation; moderate PTSD; and adjustment disorder 
with anxious and depressed mood secondary to physical illness 
and situational factors.  A GAF score of 60-65 was assigned.

VA clinical records reflect outpatient treatment during 1997 
and 1998 for PTSD symptoms.  In October 1997, the veteran's 
PTSD was said to be under good control with medication and 
treatment.  In February 1998, the veteran was reported to 
experience flashbacks with a depressed mood and angry 
outbursts.  Deterioration of his PTSD symptoms was noted.  In 
May 1998, it was reported that he still experienced sleeping 
problems and nightmares.  When he was seen in November 1998 
it was noted that the veteran 's anger seemed to be 
increasing.  It was said that his wife reported that he 
easily lost his temper.  A diagnosis of PTSD was noted on 
Axis I and the veteran's GAF score was said to be 30.  

On VA psychiatric examination in November 1998, the veteran 
complained of anger and resentment over the treatment he had 
received for his knee disabilities.  He was described as 
coherent and relevant.  There was no delusional thinking and 
the veteran was able to concentrate.  The most striking 
elements noted were anxiety and easy frustration.  Some 
depression was also noted.  Remote and recent memory was 
adequate, as was recall.  The examiner commented that the 
veteran's problems with impulse control did not interfere 
with prior business success.  It appeared that the veteran's 
current emotional difficulties were due in part to his 
physical problems and in part to delayed PTSD.  The doctor 
said that the veteran's anxiety and lack of frustration 
tolerance resulted in some interference with his social 
activities.  The diagnoses on Axis I were mild PTSD and 
dysthymic and anxiety disorder secondary to physical illness.  
The veteran's GAF was estimated as approximately 60.  

II. Analysis  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The rating criteria for psychiatric disabilities were amended 
effective November 7, 1996.  The United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) has held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under rating criteria in effect prior to November 7, 1996 
(the former criteria), PTSD resulting in definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment is evaluated as 30 percent 
disabling.  A 50 percent rating is warranted for PTSD when 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term definite in 38 C.F.R.§ 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision under 38 U.S.C.A. § 7104(d) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large" O.G.C. Prec. 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite" 38 U.S.C.A.§ 7104.  
With this consideration in mind, the Board will consider 
entitlement to a rating in excess of 30 percent for PTSD 
under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
in effect prior to November 7, 1996.

Under the criteria for rating psychiatric disorders since 
November 7, 1996 (the current criteria), a 30 percent 
evaluation for PTSD is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

After a review of the above evidence, it is the opinion of 
the Board that the veteran does not meet the criteria for a 
50 percent schedular evaluation for PTSD under either the 
former or current criteria for rating mental disorders.  The 
VA physicians who have conducted evaluations of the veteran's 
psychiatric symptomatology in recent years have consistently 
judged the occupational and social impairment due to these 
symptoms to be mild to moderate.  GAF scores reported after 
psychiatric examinations have been in the 60 range, which is 
also reflective of moderate functional impairment.  While a 
GAF score of 30 was reported after treatment in November 
1998, a GAF score of 60 was reported after a VA psychiatric 
examination conducted shortly thereafter.  Impairment of this 
extent is no more than moderate in degree and, with 
consideration of the Court's holding in Hood, supra, 
therefore warrants no more than a 30 percent evaluation under 
the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 in 
effect prior to November 7, 1996.

While the veteran's affect was noted to be flattened on one 
recent VA psychiatric examination conducted in May 1996, his 
speech has been normal and the veteran's mentation has not 
been shown to be impaired to the degree where he would have 
difficulties understanding complex instructions.  The record 
does contain one reference to panic episodes, but there is no 
evidence that panic attacks occur more than once a week.  
While impaired judgment and abstract thinking has been noted, 
no more than mild memory deficits have been demonstrated.  It 
is therefore apparent that the criteria for a 50 percent 
evaluation for the veteran's PTSD under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 which became 
effective on and after November 7, 1996, has also not been 
demonstrated.

In view of the above, the veteran's service-connected PTSD 
remains 30 percent disabling at the present time.  

ORDER

An increased rating for PTSD is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

